Citation Nr: 0210679	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  01-09 034	)	DATE
	)
	)


THE ISSUE

Whether an April 1986 decision of the Board of Veterans' 
Appeals (Board) denying restoration of a 70 percent 
disability rating for generalized anxiety disorder and 
denying restoration of a total disability rating for 
compensation based upon individual unemployability (TDIU) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
March 1954 to March 1963, including a period of unconfirmed 
service from May 1951 to March 1954.  

2.  The motion for revision of a decision based on CUE was 
not signed by the veteran or his representative.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2001).

The Board of Veterans' Appeals (Board) received a letter in 
October 2001, which indicates, in pertinent part, that 
National Veterans Legal Services Program (NVLSP) is 
representing the veteran in his challenge of the Board's 
April 1986 Board decision based upon CUE.  The letter is 
signed by a service representative of NVLSP - not an 
attorney -- and was not signed by the veteran.  

There is no power of attorney (POA) of record naming NVLSP 
as the veteran's representative.  Rather, the claims folder 
contains a signed March 2001 POA in favor of Disabled 
American Veterans (DAV).  DAV did not sign the CUE claim.  

Pursuant to 38 C.F.R. § 20.601, a specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent, or other person properly 
designated to represent the appellant.  

In June 2002, the Board contacted the veteran and informed 
him that there was a signed, authorized, VA Form 21-22, 
dated March 2001, from DAV; there was no documentation in 
the file revoking DAV's representation; and that there was 
also a letter and brief from NVLSP, dated in October 2001, 
claiming CUE in the April 1986 Board decision, signed by a 
representative of that organization.  The veteran was 
notified that he was entitled to representation by only one 
organization and given 30 days to inform the Board which 
organization he designated to represent him before the 
Board.  He was informed that, if he did not reply within 30 
days, DAV would be his representative.  He did not reply 
within that time period.  

The motion presently before the Board is insufficient as it 
was neither signed by the veteran or his representative of 
record.  Consequently, the motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (2001), and 
is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



